In an action for the foreclosure of a mortgage on real property, order in so far as it imposes, as a condition to the granting of the motion to discontinue the action, cancel the lis pendens and vacate the judgment of foreclosure, that plaintiff pay the referee to sell the sum of fifty dollars for his services, modified by reducing the amount so payable to the sum of twenty-five dollars, and as so modified affirmed, without costs. We are of opinion that in the situation disclosed in the record, in which the sum bid by plaintiff was applied upon his demand as fixed by the judgment, without being paid to the referee, the latter was entitled to the sum of twenty-five dollars. (Civ. Prac. Act, § 1546.) Lazansky, P. J., Carswell, Davis, Adel and Taylor, JJ., concur.